Duckworth, Chief Justice.
1. The petition alleges grounds for cancellation of a deed made by a legally adjudged mentally incompetent person without consideration and because of undue influence, and was not subject to general demurrer. Code §§ 37-707, 37-708, 37-709, 37-710; Johnson v. Hutchinson, 217 Ga. 489 (123 SE2d 551).
2. The demurrers styled as special demurrers, assailing portions of paragraphs of the petition because they are allegedly conclusions of fact and conclusions of law, and complaining that evidentiary documents were not attached, and because of misjoinder; and praying that the entire petition be dismissed because of these respective criticisms were without merit because of want of meritorious basis and because they were general as to the entire petition which was not subject to dismissal. Special demurrers being critics must themselves be free from defect. Martin v. Bartow Iron Works, 35 Ga. 320, 323; Douglas A. & G. R. Co. v. Swindle, 2 Ga. App. 550 (59 SE 600); Katz v. Turner, 49 Ga. App. 81 (174 SE 167); Rhyne v. Price, 82 Ga. App. 691, 697 (62 SE2d 420). It was not error to overrule all such demurrers.

Judgment affirmed.


All the Justices concur.